DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn rejections
Rejection of claims 34-60 under 35 USC 112(b) is withdrawn in view of amendments filed on 2/22/22
Rejections of claims 34-60 on the ground of non-statutory double patenting over claims 1-18 of US 10,555,929 and over claims 1-15 of US 10,772,865 are withdrawn in view of a terminal disclaimer filed on 2/22/22  

Reasons for Allowance
The following are Examiner’s reasons for allowance:
US 2011/0034380 teaches utility of INT131 (the instantly claimed compound) in a method of treating diabetes or obesity.  Art fails to suggest the instantly claimed method where INT 131 is used in treatment of NASH.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628